                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                           CASE NO. 2:18-CR-00243-01

VERSUS                                             JUDGE JAMES D. CAIN, JR.

CLIFTON LAMAR DODD (01)                            MAGISTRATE JUDGE KAY



                               MEMORANDUM ORDER

       Before the court are a Motion in Limine and Motion to Continue [docs. 118, 121]

filed by defendant Clifton Lamar Dodd in relation to the criminal trial currently set for July

12, 2021. The government opposes the Motion in Limine. Doc. 122.

       As to the Motion in Limine, defendant seeks to exclude an inculpatory report

authored by a defense expert who was retained by previous defense counsel. At a status

conference former counsel revealed that he inadvertently sent a copy of that report to the

government. In the interest of fairness, and of guarding against any reversal of proceedings

for ineffective assistance of counsel under 28 U.S.C. § 2255, the court will grant this

motion.

       As to the Motion to Continue, defendant references the court’s cancellation of his

writ of habeas corpus ad testificandum for a defense witness, Steven Stewart, who is

currently a prisoner in the custody of the Michigan Department of Corrections. The court

cancelled the writ after learning that the United States Marshals Service would require at

least twelve weeks’ notice to transport Stewart and that Stewart is considered a security

                                              1
risk. Instead, it has arranged for Stewart to testify via live, two-way video teleconferencing.

The defendant maintains that his right to compulsory process under the Sixth Amendment

is violated by not having Stewart present in the courtroom.

       The court has “inherent power” under Federal Rules of Criminal Procedure 2 and

57(b) “to structure a criminal trial in a just manner.” United States v. Gigante, 166 F.3d 75,

80 (2d Cir. 1999). There is scant case law on the issue as framed by defense counsel. But

courts have held in the context of the Sixth Amendment’s Confrontation Clause that the

right to live testimony is not absolute and that two-way videoconferencing may stand in

for live testimony in exceptional circumstances. See id., see also United States v. Akhavan,

__ F.Supp.3d __ (S.D.N.Y. 2021). More concrete showings were made as to the witnesses’

unavailability in both of those cases, by reason of disease or vulnerability to disease. In this

matter, however, the court considers the security risks involved, the fact that the case has

been continued numerous times, and the fact that two prior defense counsel have been

conflicted out by the defendant. Each continuance leads to discovery of another reason for

delay, and there is no reason that Mr. Stewart’s testimony cannot be heard in a manner that

will allow the defendant’s case to finally draw to a close.

       Accordingly, for the reasons stated above, IT IS ORDERED that the Motion in

Limine [doc. 118] be GRANTED and that the Motion to Continue [doc. 121] be DENIED.

       THUS DONE AND SIGNED in Chambers on this 2nd day of July, 2021.



                        ____________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE

                                               2
